BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
ALEXIS R. KLEMPEL, IDAHO STATE BAR NO. 9449
SPECIAL ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 W. MYRTLE STREET, SUITE 500
BOISE, ID 83702
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413



                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                   Case No. 1:19-cr-00134-DCN
                Plaintiff,
                                                   NOTICE OF SENTENCING
        vs.                                        ENHANCEMENT

 ROBERTO MANUEL ROJAS,

                Defendant.


       The United States of America, by and through Bart M. Davis, United States Attorney for

the District of Idaho, and the undersigned Special Assistant United States Attorney, and pursuant

to 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 851, alleges that the defendant’s prior serious violent

felony convictions, which subject him to increased punishment, are as follows:

       1. On or about the 2nd day of July, 2012, in the District Court of the Third Judicial

           District of the State of Idaho, in and for the County of Canyon, in case number CR-

           2012-6406*C, the defendant, ROBERTO MANUEL ROJAS, present with counsel,

           was convicted of the crime of Aggravated Assault, in violation of Idaho Code §§ 18-

           901(a) and 18-905(b), a serious violent felony, as defined by 21 U.S.C. § 802(58), for

           which he was sentenced to a unified term of five (5) years imprisonment.

NOTICE OF SENTENCING ENHANCEMENT - 1
       2. On or about the 23rd day of October, 2009, in the District Court of the Third Judicial

           District of the State of Idaho, in and for the County of Canyon, in case number CR-

           2009-16581*C, the defendant, ROBERTO MANUEL ROJAS, present with counsel,

           was convicted of the crime of Aggravated Assault, in violation of Idaho Code §§ 18-

           901(b) and 18-905(a), a serious violent felony, as defined by 21 U.S.C. § 802(58), for

           which he was sentenced to a unified term of five (5) years imprisonment.

       As a result of these serious violent felony convictions, the defendant is subject to

increased punishment as follows:

       The defendant is charged in Count One of the Superseding Indictment with Distribution

of Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). If the defendant is

found guilty of or pleads guilty to Count One, pursuant to 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

851, based upon the defendant’s prior serious violent felony convictions as set forth above, the

defendant shall be sentenced to a mandatory minimum term of twenty-five (25) years in prison

without release and not more than life, a fine not to exceed $20,000,000, and a term of

supervised release of at least ten (10) years.

       This information serves as the defendant’s notice under 21 U.S.C. § 851.

Respectfully submitted this 12th day of March, 2020.



                                                  BART M. DAVIS
                                                  UNITED STATES ATTORNEY
                                                  By:


                                                  /s/ Alexis R. Klempel                            _
                                                  ALEXIS R. KLEMPEL
                                                  Special Assistant United States Attorney




NOTICE OF SENTENCING ENHANCEMENT - 2
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 12, 2020, the foregoing NOTICE OF

SENTENCING ENHANCEMENT was electronically filed with the Clerk of the Court using

the CM/ECF system, and that a copy was served on the following parties or counsel by:

                                                      United States Mail, postage prepaid
 Rob S. Lewis                                         Fax
 913 W. River Street, Ste. 430
 Boise, ID 83702                                      ECF filing
 office@roblewislaw.com                               E-mail




                                                        /s/ C. Gunderson
                                                        Legal Assistant




NOTICE OF SENTENCING ENHANCEMENT - 3
